Citation Nr: 1742700	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected scar due to status post benign cavernous sinus tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1964 to April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a July 2017 Board hearing before the undersigned, and a transcript has been associated with the record.

In a July 10, 2017 rating decision, the RO granted entitlement to service connection for right eye 6th cranial nerve palsy ocular muscle condition (DC 6066-6080), continued a 10 percent evaluation of 5th cranial nerve palsy due to status post benign cavernous sinus tumor (claimed as right side facial numbness) (DC 8205), and deferred the question of an increased evaluation for status post benign cavernous sinus tumor with residual 6th cranial nerve palsy (DC 8003).  
At the July 18, 2017 Board hearing, the Veteran's representative suggested that increased ratings were due for DC 8003, status post benign cavernous sinus tumor with residual 6th cranial nerve palsy; DC 8205, corresponding to 5th cranial nerve palsy due to status post benign cavernous sinus tumor (claimed as right side facial numbness); and DC 6080 corresponding to right eye 6th cranial nerve palsy ocular muscle condition associated with status post benign cavernous sinus tumor with residual 6th cranial nerve palsy.  A higher evaluation for status post benign cavernous sinus tumor with residual 6th cranial nerve palsy, DC 8003, was later denied by the RO in an August 2017 rating decision.  
Effective March 24, 2015, VA will only accept issues listed on a timely VA Form 21-0958, (NOD), in cases where the AOJ provides the form for the purpose of initiating an appeal, which is the case here.  38 C.F.R. § 20.201. (2016).  The Board's review of the claims file reveals that a VA Form 21-0958 NOD has not been filed yet, and as such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The decision below addresses one aspect of the Veteran's claim for a higher rating for service-connected scar due to status post benign cavernous sinus tumor.  The remaining aspects are addressed in the remand section following the decision.  The issue of an increased rating for service-connected scar due to status post benign cavernous sinus tumor is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's scar due to status post benign cavernous sinus tumor is painful.


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for a residual scar status post benign cavernous sinus tumor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At his July 2017 Board hearing, the Veteran and his representative described the Veteran's scar, status post benign cavernous sinus tumor as being painful, and indicated that the only reason this was not indicated on examination, was that the examiner had not palpated the scar.  The representative indicated that the Veteran had informed him the scar was always very painful.

The Board finds the Veteran credible in his reports that the scar is painful.  Accordingly, a separate rating of 10 percent is warranted for one scar that is painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

The Board is proceeding with this intermediary grant of benefits to the Veteran for his increased rating claim.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  The issue of entitlement to a rating in excess of 10 percent for scar due to status post benign cavernous sinus tumor remains on appeal, and is addressed further in the remand section below.


ORDER

Entitlement to a separate 10 percent disability rating for painful scar due to status post benign cavernous sinus tumor is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Initially, the Board notes that evidence has been added to the claims file that was not previously considered by the RO in connection with the claim on appeal, including additional a VA examination from May 2017 which discusses the scar.  There is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as some of the additional evidence was obtained by the RO rather than the Veteran, the automatic waiver provision does not apply.  In addition, a supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the non-automatic waiver evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC.

The Board also finds that an additional medical opinion is needed in connection with the claim for an increased rating for the scar.  In this regard, there are conflicting medical opinions of record, providing varying measurements for the scar.  Specifically, in January 2011, the examiner indicated that the scar measured 4 by .1 centimeters, and in May  2017 an examiner indicated a right temporal scar measured 5 by .1 centimeters.  Thus, a medical opinion is needed to consider the complete medical history and to address current scar symptomatology.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected scar disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Unretouched color photographs should be performed in connection with this examination.

The examiner should indicate whether there is visible or palpable tissue loss.  The examiner should also indicate if the Veteran's right temporal scar is 5 or more inches (13 cm.); at least one quarter inch (.06 cm.) wide at the widest part; if the surface contour of the scar is elevated or depressed on palpation; if the scar is adherent to underlying tissue; if the skin is hyper- or hypo-pigmented in an area exceeding six square inches (39 sq. cm.); if the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); if there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or if there is skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A complete rationale should be given for all opinions and conclusions expressed.  

2.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents consideration of the claims file, to include Virtual VA, and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record. 

3.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


